June 26, 2009


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Mr. Robert B. Gilbreath
Hawkins, Parnell & Thackston, LLP
Highland Park Place
4514 Cole Avenue, Suite 500
Dallas, TX 75205

RE:   Case Number:  06-0911
      Court of Appeals Number:  03-04-00379-CV
      Trial Court Number:  C2002-0547-A

Style:      EDWARDS AQUIFER AUTHORITY, ET AL.
      v.
      CHEMICAL LIME, LTD.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Andrew S.      |
|   |Miller             |
|   |Ms. Diane O'Neal   |
|   |Ms. Kathy H.       |
|   |Faulkner           |
|   |Mr. R. James George|
|   |Jr.                |
|   |Mr. Kristofer S.   |
|   |Monson             |
|   |Ms. Julie A. Ford  |